Citation Nr: 0946831	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
a vertebral fracture of the lumbar spine at L3 as secondary 
to service-connected traumatic arthritis of the left knee, 
status post synovectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1940 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted the Veteran's claim of service connection 
for a vertebral fracture of the lumbar spine at L3 as 
secondary to service-connected traumatic arthritis of the 
left knee, status post synovectomy.  The veteran disagreed 
with this decision in September 2005, seeking a higher 
initial rating for his service-connected vertebral fracture.  
He perfected a timely appeal in December 2005.  The Veteran 
testified at an RO hearing in October 2006.

The Board observes that the Veteran's representative 
submitted a July 2009 correspondence which appears to be an 
informal claim of service connection for a left hip 
disability on a secondary basis.  Accordingly, a claim of 
service connection for a left hip disability is referred to 
the RO for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected vertebral fracture of the 
lumbar spine at L3 is manifested by, at worst, forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees.  




CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for a vertebral fracture of the lumbar spine at L3 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.66, 4.71a, 
Diagnostic Code (DC) 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for a vertebral 
fracture of the lumbosacral spine is a "downstream" element 
of the RO's grant of service connection for this disability 
in the currently appealed rating decision.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In July 2004, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  The appeal for a 
higher initial rating for a vertebral fracture of the 
lumbosacral spine originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.  In any event, the Veteran 
received Vazquez-Flores notice in November 2008.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
Veteran was provided pre-adjudication VCAA notice in July 
2004. Because the Veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notice provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for a vertebral fracture of the 
lumbosacral spine, and because the Veteran's higher initial 
rating claim is being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the Veterans Court held that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Veteran has not contended that any prejudicial notice 
error occurred in this case.  Accordingly, in light of the 
Supreme Court's recent decision in Sanders, the Board finds 
that any failure to satisfy the duty to notify is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
vertebral fracture of the lumbosacral spine.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected vertebral 
fracture is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
 
The Veteran's service-connected vertebral fracture currently 
is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2009).  A 
20 percent rating is assigned under  DC 5243 for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
DC's 5235 to 5243 unless the disability rated under DC 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

(2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

(3)  40 percent - Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V).  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

DC 5243 permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined, and 
incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, DC's 5237, 5242, 5243.

A review of the Veteran's service medical records indicates 
that the Veteran injured his left knee while playing football 
in February 1943.  The Veteran was operated on for his injury 
in April 1943, which consisted of a synovectomy and suture of 
his Achilles tendon.  The Board notes that the Veteran's 
service-connected vertebral fracture of the lumbar spine at 
L3 was granted as secondary to this in-service injury and 
operation, and its residuals.

The Veteran's service medical records document that the 
Veteran complained of and was treated for back pain during 
service.  On November 1, 1943, the Veteran reported exquisite 
tenderness over the interspinous ligament of the upper and 
middle thoracic regions.  An x-ray report, dated December 2, 
1943, states that there was no evidence of bone or joint 
disease of the dorsal and lumbar spines, excepting possibly 
for very mild decalcification of the vertebrae.  On December 
10, 1943, the Veteran complained of exquisite tenderness over 
the spines of some of his thoracic vertebra.  The examiner 
opined that the complaints were due to a ligamentous affair.  
The Veteran received physiotherapy for his back (along with 
his knee).  On December 20, 1943, the Veteran complained of 
rather severe pain in his back.  Palpation of some of the 
spinous processes of his lower back revealed exquisite 
tenderness.  The Veteran continued physiotherapy.  On 
December 31, 1943, the Veteran reported obtaining 
considerable relief of his back pain with the aid of 
physiotherapy. 
 
In September 1944, a Board of Medical Officers found the 
Veteran to be unfit for military service because of 
arthritis, progressive, left knee, non-venereal, chronic.  
Subsequently, the Veteran was medically discharged from 
service later in September 1944. 

The medical evidence shows that, on VA examination in 
September 2004, the Veteran complained of constant pain which 
travelled to his hips.  The Veteran denied incapacitation.  
The Veteran reported that he was not working when he 
developed his low back disability.  The examiner found the 
Veteran's posture to be abnormal and stated that he had 
kyphosis, his gait was abnormal (slow), and his leg length 
from the anterior superior iliac spine to the medial 
malleolus was 90 cm. on the right and 88 cm. on the left.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing.  The Veteran required a cane for ambulation 
due to his kyphosis and back and knee pain.  Examination of 
the thoracolumbar spine revealed no complaints of radiating 
pain on movement, muscle spasm was absent, no tenderness was 
notes, and there was negative straight leg raising on the 
right and left.  Range of motion testing of the thoracolumbar 
spine showed forward flexion to 50 degrees, extension to 10 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 10 degrees, left lateral rotation to 10 degrees, 
and right lateral rotation to 10 degrees.  The combined range 
of motion of the thoracolumbar spine was 100 degrees.  The 
examiner stated that range of motion of the spine was 
additionally limited by pain, and that lack of endurance and 
pain was the major functional impact.  The Veteran was not 
limited additionally by fatigue, weakness, or incoordination.  
The examiner found no ankylosis of the spine, and no signs of 
intervertebral disc syndrome.  Peripheral nerve examination 
was within normal limits.  X-rays revealed a severe 
compression fracture the involved L3, dense sclerosis within 
the vertebral body, greater than 80 percent loss of the 
vertebral height along with posterior settling of the 
vertebral body that may have been compromising the spinal 
canal, and minimal spondylosis in the remaining segments.  
The diagnosis was vertebral fracture of the lumbar spine at 
L3, with subjective factors of pain in the low back and 
objective factors of kyphosis based on x-rays.  

On VA examination in November 2006, the Veteran complained of 
low back pain, weakness, stiffness, fatigue, and lack of 
endurance.  The Veteran also complained of numbness, 
electrical type symptoms, tingling, and stiffness around his 
left gluteal buttock and posterior thigh.  The Veteran 
reported that additional limitations, which caused problems 
at home and with range of motion, included climbing a ladder 
and upper torso torsional activity.  Additionally, the 
Veteran reported that his low back pain increased when he 
reached in the shower but that grooming, eating, and toilet 
activities did not affect his low back pain.  The Veteran 
denied flare-ups.  The Veteran reported using a cane.  The 
Veteran denied bowel or bladder incontinence or cough/sneeze 
associations and denied hospitalization or prescriptive bed 
rest for his back.  The examiner noted that when the Veteran 
walked, his eyes were barely a foot or more ahead of him 
secondary to the head forward and he was incapable of 
standing up straight or looking straight forward secondary to 
the severe kyphosis of his thoracic spine.  Range of motion 
testing of the thoracolumbar spine showed forward flexion to 
65 degrees, extension to 10 degrees, left lateral flexion to 
10 degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 10 degrees, and right lateral rotation to 25 
degrees.  The combined range of motion of the thoracolumbar 
spine was 140 degrees.  The examiner stated that passive 
range of motion was not performed due to the fragility of the 
Veteran.  The Veteran's lower extremity vascular dorsalis 
pedis posterior tibial pulses were palpable and symmetric.  
Neurological examination was 5/5 strength lower extremity, 
poor muscle tone and weakness regionally secondary to age and 
de-conditioning without endurance exercises routinely 
performed.  During the sensory examination, the Veteran 
reported tingling over the dorsum of the bilateral hallus L5.  
The Veteran's reflexes were flat from L4-S1.  Sitting 
straight leg raise was negative.  After reviewing the record, 
the examiner concluded that the Veteran's vertebral fracture 
of the lumbar spine at L3 should not have been service-
connected on a secondary basis.  The diagnoses were age 
related osteoporosis of the thoracic and lumbar spine, low 
back pain secondary to de-conditioning and painful lipomata 
of the left lower lumbosacral area, compression fracture of 
the lumbar spine at L3 due to age related osteoporosis, and 
no lower extremity radiculopathy (existed after service). 

On VA examination in December 2007, the Veteran complained of 
increased low back pain when he stood and decreased when he 
would lie on this side.  The Veteran also complained of pain, 
weakness, stiffness, fatigue, lack of endurance, and 
localized low back pain with tingling and numbness of the 
lower extremity, including his feet and lower legs.  The 
examiner noted that tingling and numbness were of unknown 
origins without radiation.  The Veteran reported taking pain 
medication.  The Veteran denied flare-ups and incapacitating 
episodes.  The Veteran reported that bending, stooping, 
standing, and walking increased his low back pain.  The 
Veteran reported that he could not do anything around the 
house.  The Veteran reported using a back brace, a cane, and 
a walker at home (as needed).  The Veteran reported bowel 
impairment but this was not associated with his low back 
disability.  The Veteran denied cough-sneeze movement 
dysfunction, hospitalization, and prescribed bed rest.  The 
Veteran reported being retired since 1975 because he wanted 
to spend more time with his family.  The Veteran reported 
that his wife helped him out of the bathtub but that he could 
perform all toilet, eating, and grooming activities.  The 
examiner stated that the Veteran had severe thoracic 
kyphosis, and loss of normal lumbar lordosis secondary to the 
kyphosis.  When the examiner palpated the Veteran's low back, 
he reported pain and tenderness to the distal thoracic T12-
L1.  There was no spasm or increased muscular tension and no 
pain at L3.  The examiner found the Veteran to be too weak 
and unstable on his feet to perform range of motion tests.  
The examiner also was unable to determine if the Veteran's 
range of motion was limited additionally by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  Neurological examination of L4, L5, and S1 
was 5/5 for the lower extremity.  Regional sensory 
examination was symmetric and intact to digital brush strokes 
although the Veteran reported less intense brush strokes on 
the left (undetermined nature).  Reflexes at L4 and S1 were 
flat.  Sitting straight leg raise was negative.  The 
diagnosis was a healed L3 compression fracture and status 
post L4 vertebroplasty with residual bone marrow edema within 
the vertebral body compatible with healing.

Private treatment records show that the Veteran was seen on 
numerous times for his low back disability.  In December 
2005, nerve conduction studies of the bilateral lower 
extremities showed signs of an L5 motor radiculopathy by 
electrodiagnostic testing, no signs of an S1 sensory 
radiculopathy by electrodiagnostic testing, and no signs of 
S1 motor radiculopathy by electrodiagnostic testing.  A 
treatment record dated in September 2006 indicated that the 
Veteran had approximately 1/3 of the normal mobility in his 
spine.  A private medical opinion dated in July 2007 
indicated that the Veteran still was experiencing numbness 
and tingling in both legs, multi level spondylosis and 
degenerative changes were causing neural foraminal stenosis 
at the L3 level bilaterally, and the neural foraminal 
stenosis might well account for the numbness and tingling 
symptoms.  The opinion further indicated that the Veteran was 
unable to work.  A treatment record, dated in July 2007, 
states that the Veteran has a compression fracture at L3, 
chronic back pain, and sensory and motor polyneuropathy.  An 
MRI of the Veteran's lumbar spine in August 2008 showed 
normal signal intensity in the spinal cord.  There also were 
multiple old compression fracture deformities most severe at 
L3 and L4, mild narrowing of the central canal with mild 
bilateral neural foraminal narrowing at L2/3, and mild 
bilateral neural foraminal narrowing at L3/4.

The Veteran testified at his October 2006 RO hearing that he 
took pain medication for his back, that pain radiated down 
his leg, that he experienced muscle spasms, and that he wore 
a belt for his back.  The Veteran further testified that he 
had difficulty bending, standing for over 20 minutes, and 
sitting for long periods of time.

The Veteran has submitted many statements regarding his 
service-connected vertebral fracture of the lumbar spine at 
L3.  The Veteran has contended that his vertebral fracture of 
the lumbar spine at L3 is manifested by pain, loss of range 
of motion, sensory abnormalities, and affects his activities 
of daily living.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 20 percent for vertebral fracture of the lumbar spine at 
L3 as secondary to service-connected traumatic arthritis of 
the left knee, status-post synovectomy.  The Board notes that 
the Veteran's lumbosacral spine disability has not been 
manifested by limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine which would 
warrant the next higher 40 percent rating under DC 5235.  See 
38 C.F.R. § 4.71a, DC 5235.  The Veteran received 
physiotherapy treatment during active service for back pain.  
However, service medical records did not contain range of 
motion testing for the Veteran's back, nor did they contain a 
diagnosis of ankylosis of the entire thoracolumbar spine.  In 
September 2004, the Veteran had forward flexion to 50 degrees 
with pain also starting at 50 degrees, and the examiner found 
that ankylosis was not present.  In November 2006, the 
Veteran had forward flexion to 65 degrees.  The examiner 
stated that passive range of motion was not performed due to 
the fragility of the Veteran.  The Board notes that during 
the December 2007 VA examination, the examiner found that 
factors unrelated to the Veteran's vertebral fracture of the 
lumbar spine at L3 made range of motion testing 
impracticable.  Specifically, the examiner found that the 
Veteran was too weak and unstable on his feet to perform 
range of motion tests.  The Board also notes that a private 
treatment record from September 2006 indicates that the 
Veteran had approximately 1/3 of the normal mobility in his 
spine; however, the record did not include range of motion 
test results.  As such, based on these objective findings, 
the Veteran's disability does not meet the criteria for an 
initial rating greater than 20 percent rating under DC 5235.  
Id.

The Veteran's service-connected vertebral fracture of the 
lumbosacral spine also does not warrant an initial rating 
greater than 20 percent under 38 C.F.R. § 4.71a, DC 5243, 
based on incapacitating episodes.  The record reflects no 
periods of acute signs and symptoms due to the Veteran's 
lumbar spine disability that have required bed rest and 
treatment prescribed by a physician.  Rather, during the 
Veteran's December 2007 VA examination, he denied flare-ups, 
incapacitating episodes, hospitalization, and prescribed bed 
rest.  In addition, the absence of any evidence of 
incapacitating episodes of intervertebral disc syndrome, much 
less incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months, means that the 
criteria under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes have not been met.  

While the Veteran has complained of sensory abnormalities 
related to his lumbar spine, the findings in the medical 
records do not support a conclusion that the Veteran has 
radiculopathy or that he has any other objective neurological 
symptoms related to his vertebral fracture of the lumbar 
spine at L3.  Significantly, the August 2008 MRI report 
indicated that the Veteran's spinal cord showed normal signal 
intensity.  Furthermore, the VA examinations of record showed 
no neurological impairment or sensory deficits attributable 
to the vertebral fracture of the lumbar spine at L3.  
Additionally, the VA examiner concluded in November 2006 that 
the Veteran's muscle atrophy and loss of muscle strength in 
the lower extremities were a result of age and de-
conditioning.  The Board recognizes the Veteran's assertions 
regarding sensory abnormalities but the medical evidence is 
against a finding that there are any neurological symptoms 
attributable to his service-connected vertebral fracture of 
the lumbar spine at L3.  

The Board also has considered the applicability of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  There is no objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that there is 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, which would warrant an initial rating 
greater than 20 percent.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes that, in reporting the range of 
motion study results, the VA examiner in September 2004 took 
into account painful motion, and the Veteran still had 
forward flexion to 50 degrees.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
also has been considered.  In this case, the medical evidence 
and the symptoms described by the Veteran fit within the 
criteria found in Diagnostic Code 5235.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  Furthermore, the Veteran reported in 
December 2007 that he had been retired since 1975 because he 
wanted to spend more time with his family.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
vertebral fracture has resulted in marked interference with 
his prior employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
a vertebral fracture of the lumbar spine at L3 as secondary 
to service-connected traumatic arthritis of the left knee, 
status post synovectomy.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


